*513MEMORANDUM **
PlaintiffiApp ellant Pauline Velez (“Velez”) appeals the district court’s order granting her request for attorneys’ fees. We remand this case to the district court for findings consistent with this memorandum.
Because the parties are familiar with the facts and procedural history of the case, we will not recount it here. The district court’s assessment of attorney’s fees is reviewed for abuse of discretion. Morales v. City of San Rafael, 96 F.3d 359, 362 (9th Cir.1996) (as amended). “A district court abuses its discretion when it awards fees based on an inaccurate view of the law or a clearly erroneous finding of fact.” Wilcox v. City of Reno, 42 F.3d 550, 553 (9th Cir.1994) (internal quotation omitted).
Velez argues that the district court abused its discretion by reducing the lodestar amount by 25% based upon its finding that she did not obtain a total victory or complete vindication, and by not treating the lodestar amount as presumptively reasonable. We agree.
Although the district court cited to Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983), it failed to properly apply the process required to determine attorneys’ fees. Where the prevailing party was only partially successful, and the unsuccessful and successful claims are related, the district court must focus on whether the hours spent in litigation were reasonably necessary to obtain the relief that was ultimately obtained. Dang v. Cross, 422 F.3d 800, 813 (9th Cir.2005). The district court found that Velez had limited success because the main focus of the trial was Velez’s claim that the abeyance and reviews leading up to it were discriminatory, yet Velez lost her disparate treatment claim. In making this finding, however, the district court did not discuss whether winning the hostile work environment claim and receiving the maximum statutory amount allowed justified the expenditure of over 2,000 hours of attorney time.
Specifically, the district court failed to identify any fees that had been factored into the lodestar that were unnecessary to the pursuit of Velez’s successful hostile work environment claim. The district court could have discussed all the evidence introduced (not just the abeyance and reviews leading up to it) and determined which evidence possibly could have contributed to the verdict. The district court could have then attempted to approximate the percentage of time spent on developing and introducing the evidence that possibly supported a hostile work environment claim and separated those events from the events that could have only supported the losing claims. Instead, the district court reduced the total number of hours as being excessive before calculating the lodestar, and then reduced the lodestar amount without discussing the relationship between the relief obtained and the hours spent and without an explanation of the exceptional circumstances requiring such a reduction. In other words, the district court did not analyze whether any of the hours used to calculate the lodestar amount were unnecessary to win the hostile work environment claim.
Although the district court found that all of Velez’s claims were related and thus, it could not separate out the time spent on the unsuccessful claims from the successful ones, the court was still obligated to con*514sider the “results obtained” in relation to the scope of the trial in calculating the lodestar figure. See Morales, 96 F.3d at 364. Prior to calculating the lodestar, the district court noted that Velez’s attorneys already deducted 70 hours for inefficiency. The court then excluded approximately 286 more hours before calculating the lodestar since it determined these hours were excessive, unnecessary, or otherwise noncompensable. The district court should have enumerated what other hours were non-compensable because they were not spent to achieve the result obtained, before calculating the lodestar figure, and then treated that figure as presumptively reasonable. Cunningham v. County of Los Angeles, 879 F.2d 481, 487 (9th Cir.1989) (once the lodestar amount is determined, it is presumed reasonable and adjustment to the lodestar amount should be made only in rare and exceptional cases); see also Quesada v. Thomason, 850 F.2d 537, 539-40 (9th Cir.1988) (district court abused its discretion in reducing the lodestar amount since the lodestar should be presumed reasonable and it should not be reduced simply because the amount of damages awarded was small). The court failed to do so and did not offer an explanation as to the exceptional circumstances that supported adjustment to the presumptively reasonable lodestar. See Cunningham, 879 F.2d at 488 (“Only in rare or exceptional cases will an attorney’s reasonable expenditure of time on a case not be commensurate with the fees to which he is entitled. Adjustments to the lodestar based on ‘results obtained’ must be supported by evidence in the record demonstrating why such deviation from the lodestar is appropriate.”).
In addition, the district court apparently gave significant weight to the fact that Velez did not receive all relief requested, such as the injunction she sought and economic damages. ER 585 (district court stated “[ijmportantly, much of the relief sought by Dr. Velez was not obtained”). Failure to receive all relief requested, however, without a review of whether the relief obtained justified the hours expended, should not be considered a significant factor. See Hensley, 461 U.S. at 435 n. 11, 103 S.Ct. 1933 (“it is not necessarily significant that a prevailing plaintiff did not receive all the relief requested. For example, a plaintiff who failed to recover damages but obtained injunctive relief, or vice versa, may recover a fee award based on all hours reasonably expended if the relief obtained justified that expenditure of attorney time.”); Quesada, 850 F.2d at 539-40 (“courts should not reduce lodestars based on relief obtained simply because the amount of damages recovered on a claim was less than the amount requested. ... Failure to obtain all relief requested for a claim on which the plaintiff prevailed should not deprive plaintiffs attorney of a reasonable hourly fee for hours needed to obtain the relief.”); Dang, 422 F.3d at 813 (“a plaintiff does not need to receive all the relief requested in order to show excellent results warranting the fully compensatory fee.”).
Accordingly, the district court abused its discretion by reducing the presumptively reasonable lodestar amount without an analysis of whether the result obtained justified the hours spent and without an explanation of the exceptional circumstances supporting such reduction.
Velez also argues that the district court abused its discretion by not affording sufficient weight to the declarations she submitted, and by requiring the declarations to contain information regarding discounted rates. We agree. Although Velez indicated in a footnote in her reply brief that she appeals all rate reductions, including those applied to paralegals and law students, Velez focused only on the hourly *515rates for attorneys Yamauchi and Lee in her opening brief and failed to make any specific arguments with respect to any other counsel, paralegal, or law student. As such, Velez has waived any argument with respect to the hourly rates that the district court found reasonable for the services of Kwong, Duarte, Trang, the two paralegals, and the two law student clerks. See Sanchez v. Pac. Powder Co., 147 F.3d 1097, 1100 (9th Cir.1998) (“Ordinarily, a party’s failure to raise an issue in the opening brief constitutes a waiver of that issue”). This remand to reconsider the hourly rates, therefore, pertains only to attorneys Yamauchi and Lee.
The burden is on the plaintiff to produce evidence “that the requested rates are in line with those prevailing in the community for similar services by lawyers of reasonably comparable skill, experience, and reputation.” The defendant may introduce rebuttal evidence in support of a lower hourly rate.
Sorenson v. Mink, 239 F.3d 1140, 1145 (9th Cir.2001) (citations omitted). “In the absence of opposing evidence, the proposed rates are presumed reasonable.” Cortes v. Metro. Life Ins. Co., 380 F.Supp.2d 1125, 1129 (C.D.Cal.2005) (citation omitted). “Affidavits of the plaintiffs’ attorney and other attorneys regarding prevailing fees in the community ... are satisfactory evidence of the prevailing market rate.” United Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir.1990); Bouman v. Block, 940 F.2d 1211, 1235 (9th Cir.1991) (“declarations stating that the rate was the prevailing market rate in the relevant community [was] ... sufficient to establish the appropriate rate for lodestar purposes.”). This Court does not require “an idealized standard of precision in fee applications.” Mendenhall v. Nat’l Transp. Safety Bd., 213 F.3d 464, 472 (9th Cir.2000).
We find that the district court has placed an unrealistic standard of precision that is not required. The declarations submitted provided much more information than the identity of the practice area, as stated by the district court. For example, Barry Goldstein, Steven Zieff, Kathryn Dickson, and Mary Dryovage outlined their education and professional experience, highlighted their area of speciality, set forth special recognition and achievements, and discussed cases they handled and/or the percentage of time spent litigating employment cases. Mr. Pearl summarized his education background and practice area and then listed pages of cases showing the hourly rate awarded to various attorneys and the years of experience each attorney had at the time of the award.
Moreover, the declarations which set forth a current hourly rate confirmed that that hourly rate was the rate that the attorney actually charged and billed to clients, and the rate that clients paid. For example, Barry Goldstein and Steven Zieff each set forth their current hourly rate and stated that it is the rate that is charged and billed to clients and paid by fee-paying clients. Richard Pearl set forth rates awarded in other cases from 1999 to 2004 to attorneys based upon their years of experience and stated that the hourly rates set forth in his declaration were the rates charged. Accordingly, the declarations show that these other attorneys did not discount their hourly rate to fee paying clients, and instead demonstrate that the rate set forth is the rate actually charged. For this reason, the instant case is distinguishable from the Allen v. Bay Area Rapid Transit Dist., No. COO-3232 VRW, 2003 WL 23333580 (N.D.Cal. July 31, 2003) and the Gilliam v. Sonoma County, No. C 02-3382 VRW, 2003 WL 23341211 (N.D.Cal. *516Dec.22, 2003) cases cited by the district court.
While the declarations submitted by Velez could have been more useful had each of them contained the hourly billing rate charged by the declarant, some of the declarations had such information. Accordingly, the district court abused its discretion in requiring the declarations submitted by Velez to contain more information to compare attorneys, and information regarding discounted rates. In addition, to the extent the court considered write-offs in determining an hourly rate, the court abused its discretion, as write-offs reflect certain hours not billed, and do not reflect a discounted hourly rate or otherwise shed light on a reasonable hourly rate.
As the district court found that the survey evidence submitted by the opposing party did not establish that the requested hourly rate of $475 was unreasonable, Velez’s evidence was not rebutted, and therefore, the district court erred by not finding Velez’s evidence sufficient to carry her burden of demonstrating the prevailing market rate. Since Velez’s evidence established the prevailing market rate, it was unnecessary for the district court to engage in its own review of recent fee awards and accord substantial weight to such awards.
Velez also argues that the district court erred by considering the actual rates charged by her counsel. This Court has held that it is an abuse of discretion for the district court to rely on the rate actually charged by an attorney to its client in the specific case. Mendenhall, 213 F.3d at 471. Here, however, there is no evidence that the district court relied on the rate actually charged to Velez, as no such evidence was ever presented to the district court.
We therefore hold that the district court abused its discretion when it reduced the lodestar amount because it did not conduct an analysis of whether the hours spent justified the results obtained prior to calculating the lodestar figure. The district court also abused its discretion in determining the hourly rate of Velez’s attorneys Yamauchi and Lee because it mischaracterized the declarations submitted by Velez in support of her fee application and required a standard of precision in such declarations that is not required.
REMANDED.

® This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.